                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

Eduardo Lopez-Vargas,                 )
                                      )            C/A No. 0:17-cv-03478-DCC
                      Petitioner,     )
                                      )
vs.                                   )
                                      )
B. Antonelli,                         )                ORDER
                                      )
                      Respondent.     )
_____________________________________ )


      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. ' 2241. ECF No. 1. Respondent filed a Motion to Dismiss or, in the Alternative,

for Summary Judgment. ECF No. 18. Plaintiff filed a Response in Opposition. ECF No.

23. In accordance with 28 U.S.C. ' 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this

matter was referred to United States Magistrate Judge Paige J. Gossett for pre-trial

proceedings and a Report and Recommendation (AReport@). On August 30, 2018, the

Magistrate Judge issued a Report recommending that the Motion for Summary Judgment

be granted. ECF No. 26. Petitioner filed objections to the Report. ECF No. 28.

                         APPLICABLE LAW AND ANALYSIS

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. ' 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that Ain the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.@ (citation omitted)).

       In this action, Petitioner seeks a grant of retroactive designation that his state

sentence and his federal sentence are to run concurrent.           The Magistrate Judge

determined that the Bureau of Prisons did not abuse its discretion in denying his nunc pro

tunc request. In his objections, Petitioner contends that the affidavit of Jan Stopps

references an attachment 8 which is not attached to the affidavit; accordingly, he asserts

that it was error for Stopps to conclude that the judgment was filed as a detainer. ECF

No. 28. He requests that this Court delay judgment until he receives a copy of the

judgment in his underlying criminal case. Id.

       Upon review of the record, the Court finds that attachment 8 is indeed attached to

the affidavit of Jan Stopps. Further, attachment 8 appears to be a true and correct copy

of the judgment in Petitioner’s federal criminal case. The Court agrees with Stopps’s

statement that the judgment is silent as to any relationship with the state action.

Accordingly, the Court overrules Petitioner’s objection and finds that it is unnecessary to

delay the resolution of this case.
       Although Petitioner filed limited specific objections, in light of his pro se status, the

Court has conducted a de novo review of the record and agrees with the recommendation

of the Magistrate Judge. Petitioner has provided no evidence that the Bureau of Prisons

abused its discretion in reaching its decision; thus, Petitioner is not entitled to federal

habeas relief.

                                       CONCLUSION

       Accordingly, the Court adopts the recommendation of the Magistrate Judge.

Respondent’s Motion for Summary Judgment [18] is GRANTED.

       In addition, a certificate of appealability will not issue to a prisoner seeking habeas

relief absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In

this case, the Court finds that the petitioner has failed to make a substantial showing of

the denial of a constitutional right. Accordingly, the Court declines to issue a certificate of

appealability.



       IT IS SO ORDERED.

                                                          s/ Donald C. Coggins, Jr.
                                                          United States District Judge
March 5, 2019
Spartanburg, South Carolina
                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
